The appellee, Thomas Henderson, recovered judgment in a Justice Court of Fort Bend County against the appellant for $100, in October, 1888, which, on appeal to the County Court of said county by appellant, was reduced $25; a verdict in the latter tribunal having been rendered against it for $75 about the 28th of February, 1889. The judgment in the County Court was rendered against appellant for the costs of both courts, that of the justice *Page 72 
of the peace being $5.30, and the costs in the County Court being $37.43.
After the adjournment of the last mentioned court appellant applied to the county judge to correct the judgment. This being overruled, an injunction was obtained from the district judge to restrain the enforcement of the judgment in so far as it was attempted under it to collect the costs of the County Court adjudged against appellant. On September 27, 1889, the appellees' exception to the petition for injunction was sustained by the court, and the plaintiff declining to amend, the cause was dismissed.
This judgment of dismissal is before us on appeal, the ruling of the court sustaining the exception and dismissing the petition being assigned as error.
It is contended that the District Court has jurisdiction, without regard to the amount in controversy, to issue writs of injunction; that the judgment should have been rendered in the County Court against appellee for the costs in that court; and that a party is entitled to relief against a judgment obtained by fraud. It is alleged in the petition, that "the amount in controversy not exceeding the sum of $100, exclusive of interest and costs, no appeal or writ of error will lie to the Court of Appeals, and petitioner is without remedy," etc.
It is unquestionably true that under well established rules the District Court will issue writs of injunction, without regard to the amount in controversy, where such grounds are alleged as are recognized as sufficient to call for the exercise of the equitable power of the court. But this does not mean that the writ of injunction will lie, and can be made to operate as an appeal, in cases where the right of appeal is denied by the law. In other words, the fact that the law prohibits an appeal, by reason of the amount involved, does not alone afford grounds for the issuance of the writ of injunction by a court having power to issue such writ regardless of the amount in controversy.
The allegations in support of appellant's claim for relief against a fraudulent judgment are, that the same was obtained by the fraud and deceit of appellees' attorney in the County Court, who, it is alleged, knew that the costs only of the Justice Court should have been assessed against the appellant, but notwithstanding that fact, he prepared a draft of the judgment adjudging all costs against appellant, and delivered the same to the clerk, who, relying upon the integrity, etc., of said attorney, entered it upon the minutes.
That an injunction is the appropriate remedy where a party is entitled to relief against a fraudulent judgment, is a familiar rule. But to authorize relief from a judgment of that character, the rule is well established that it must appear that the party against whom it is rendered is without fault, omission or neglect. Freem. on Judg., sec. 486; High on Injunc., sec. 190. *Page 73 
There are no averments that the appellees' attorney deceived or misled the appellant, or that the latter was deprived of the means or opportunity of knowing the character of the decree. Nor does it appear that the court was imposed upon, or that it was not such a judgment as the court might have rendered under article 1434, Revised Statutes. Nor is there any explanation of the failure or neglect of appellant to set aside or correct the judgment during the term.
The record shows that the appellant had brought the case to the County Court by appeal, and it would seem to have been peculiarly its duty to see that only such judgment was entered as was proper, or to explain why this was not done, by proper allegations. The judgment is not void. Under article 1434 of the Revised Statutes the court might have so rendered the decree.
We do not think the allegations in the petition entitle the appellant to the writ of injunction, and that the court did not err in dismissing the cause, and we conclude that the judgment should be affirmed.
Affirmed.
Adopted January 19, 1892.